Citation Nr: 0808239	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2000, for the grant of a 30 percent rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from October 1948 to 
October 1949, and from October 1950 to May 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In July 2006, a Deputy Vice Chairman of the Board 
granted the veteran's motion to advance this appeal on the 
Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).

In August 2006, the Board found that there was no clear and 
unmistakable error (CUE) in an October 11, 2001, rating 
decision that assigned an effective date of March 10, 1976, 
for the grant of a 10 percent rating for tinnitus.  It 
remanded the claim for an effective date earlier than 
September 28, 2000, for the grant of a 30 percent rating for 
bilateral hearing loss.  Following further development of the 
record, the agency of original jurisdiction (AOJ), in this 
case the Appeals Management Center (AMC) in Washington, D.C., 
continued its denial of the veteran's claim and returned this 
matter to the Board.  

The Board is aware that by a January 2003 rating decision, 
the RO granted an effective date of September 28, 2000, for a 
30 percent rating for bilateral hearing loss.  The veteran 
had previously initiated an appeal regarding the effective 
date of the 30 percent rating when he filed a February 2002 
notice of disagreement with an October 2001 rating decision.  
A statement of the case was issued in February 2003, and what 
amounted to a substantive appeal was received in January 
2004.  Because the January 2004 submission by the veteran 
came within a year of the notice of the January 2003 
assignment of September 28, 2000, as the effective date, the 
Board finds that this issue has been appealed.  38 C.F.R. § 
20.202 (2007).  As such, the claim for an effective date 
earlier than September 28, 2000, for the grant of a 30 
percent rating for bilateral hearing loss is in appellate 
status.  

Finally, statements from the veteran received by the AMC in 
October 2006 reflect the veteran's request for a higher 
rating for his service-connected bilateral hearing loss.  As 
this matter has not been adjudicated by the AOJ, it is not 
before the Board.  Thus, the matter is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran was denied service connection for defective 
hearing (hearing loss) in a November 1, 1960 rating decision.  

2.  On October 19, 2000, the RO received a written 
communication from the veteran expressing a desire to reopen 
the claim for service connection for defective hearing.  

3.  On November 17, 2000, the veteran's representative 
submitted medical evidence, to include a December 3, 1992 
audiogram from Hearing Services, Limited.  

4.  In a June 2001 rating decision, the RO granted service 
connection and assigned a 30 percent rating for bilateral 
hearing loss effective October 19, 2000; the RO subsequently 
granted an effective date to September 28, 2000, for the 30 
percent rating.  

5.  In an October 11, 2001 rating decision, the RO found that 
the denial of the veteran's claim for service connection for 
defective hearing in a November 1, 1960, rating decision was 
CUE; the RO ultimately granted service connection and 
assigned a noncompensable (0 percent) rating for bilateral 
hearing loss.  

6.  No information or evidence prior to September 28, 2000 
shows entitlement to a 30 percent rating.  




CONCLUSION OF LAW

An effective date earlier than September 28, 2000, for the 
award of a 30 percent rating for bilateral hearing loss is 
not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through an August 2006 
notice letter the veteran received notice of the information 
and evidence needed to substantiate his claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the notice letter satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the AMC also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the AMC to 
obtain and consider evidence.  The AMC also invited the 
veteran to submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements were met with respect to the veteran's claim.  

The Board notes that if a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is required to follow a procedure 
different from the VCAA notification.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board notes 
that after an appellant has filed a notice of disagreement as 
to the initial effective date or disability rating assigned-
thereby initiating the appellate process-different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A.  Id.  

Here, the veteran was not provided any VCAA notice prior to 
the grant of service connection for bilateral hearing loss in 
June 2001.  Thus, it can not be said that the veteran's claim 
falls squarely within the fact pattern above.  

Although the complete notice required by the VCAA was not 
necessarily provided prior to the AOJ initially adjudicating 
the veteran's claim for an earlier effective date, the "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the AOJ's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  Here, 
following the August 2006 notice letter, the veteran's claim 
for an earlier effective date was re-adjudicated in December 
2007.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007), 
citing Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) 
(In order to cure a VCAA notice timing defect, a compliant 
notice must be issued followed by the readjudication of the 
claim).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran has submitted argument and evidence in 
support of his claim, and relevant medical records are 
associated with the claims file.  Furthermore, neither the 
veteran nor his representative have alleged that there were 
any outstanding medical records probative of the veteran's 
claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule, however, under the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2), see also 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).  

As noted above, the veteran was denied service connection for 
defective hearing in a November 1, 1960 rating decision.  On 
October 19, 2000 the RO received a written communication from 
the veteran expressing a desire to reopen the claim for 
service connection  for defective hearing (hearing loss).  
Thereafter, on November 17, 2000, medical evidence was 
received by the RO for consideration which included a 
December 3, 1992 audiogram from Hearing Services, Limited.  
In a June 2001 rating decision, the RO granted service 
connection and assigned a 30 percent rating for bilateral 
hearing loss.  The award was effective from the date of the 
veteran's claim to reopen, October 19, 2000.  Subsequently, 
in a January 2003 rating decision, the RO granted an 
effective date to September 28, 2000 for the 30 percent 
rating for bilateral hearing loss.  

The veteran contends that he warrants an effective date to 
April 25, 1960 (date of original claim for service 
connection) for his rating of 30 percent for bilateral 
hearing loss.  In this case, the Board finds no basis for the 
award of a 30 percent rating prior to September 28, 2000.  

At the time the veteran filed his claim for service 
connection in April 1960, VA's Schedule for Rating 
Disabilities did not allow a compensable rating for hearing 
loss if the pure tone audiometry average (500, 1000, and 2000 
Hertz) was not more than 25 decibels and no pure tone 
threshold was more than 35 decibels for any one of the 
frequencies (500, 1000, or 2000 Hertz).  See Schedule for 
Rating Disabilities, 1945 (Diagnostic Codes 6277 to 6297); 
see also 38 C.F.R. § 4.87a (1965).  

Of record at the time of the November 1, 1960 rating decision 
was an April 1960 audiogram from William D. Brand, M.D.  The 
audiogram showed pure tone thresholds of 30, 20, and 15 
decibels in the right ear, and 25, 20, and 20 decibels in the 
left ear at 500, 1000, and 2000 Hertz, respectively.  
(Averages for these 3 frequencies was less than 25 and no 
threshold was greater than 30.)  In August 1960, the veteran 
underwent an audiogram for VA purposes.  Pure tone 
thresholds, in decibels, were reported as follows:






HERTZ



500
1000
2000


RIGHT
10
0
5


LEFT
-5
10
10




The pure tone threshold average (500, 1000, and 2000 Hertz) 
was 5 decibels (dB) in the right ear and 5 dB in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear in addition to 88 percent and 
84 percent in the left ear.  

Here, the VA audiogram reflects a pure tone audiometry 
average of not more than 25 decibels in either ear or a pure 
tone threshold of not more than 35 decibels for any one of 
the pertinent frequencies of either ear.  As such, the April 
1960 audiogram and August 1960 VA audiogram do not 
demonstrate that a compensable rating was warranted for 
hearing loss.  

The Board has considered the veteran's contentions, as noted 
in a February 2002 statement, that in April 1960 Dr. Brand 
had informed him that he had hearing loss from 20 percent to 
60 percent on a permanent basis.  The veteran's account of 
what a physician purportedly said, filtered as it is through 
a layperson's sensibilities, is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Furthermore, in the report of August 1960 VA audiological 
examination, the examiner noted that the veteran had 
defective hearing in the higher frequencies beyond 
conversational level, which appears to coincide with Dr. 
Brand's finding of marked nerve deafness in both the 
veteran's ears.  (In November 1960, VA's Schedule for Rating 
Disabilities did not take into account hearing loss in the 
higher frequencies--above the 2000 Hertz level.)  

The only other relevant medical evidence reflective of the 
veteran's level of hearing acuity prior to September 28, 
2000, is a December 3, 1992, audiogram from Hearing Services, 
Limited.  This audiogram showed pure tone thresholds of 20, 
35, 65, and 80 decibels in the right ear, and 55, 60, 65, and 
70 decibels in the left ear at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The veteran had speech discrimination 
of 88 in the right ear and 92 in the level ear.  Such results 
equate to level II hearing in each ear when the rating 
criteria of 38 C.F.R. § 4.85 are applied or 38 C.F.R. § 4.87 
(1992).  Such results contemplate a noncompensable rating.  
(When pure tone average is 50 decibels with 88 percent 
discrimination, or 63 decibels with 92 percent 
discrimination, a level II numeric designation is assigned, 
which equates to a noncompensable rating.  38 C.F.R. § 4.85 
(2007); 38 C.F.R. § 4.87 (1992).)

As noted above, the law provides that, in cases such as this 
where it has been determined that there was a prior error in 
not awarding service connection, the effective date of an 
award shall be the earliest date as of which it is 
ascertainable since the award of service connection that an 
increase in disability had occurred.  38 C.F.R. § 3.400.  

In this case, following the November 1, 1960 rating decision, 
the first information or evidence received by the RO from the 
veteran which evidenced a belief in entitlement to a benefit 
was the veteran's correspondence received October 19, 2000.  
Here, the December 1992 audiogram was not received until 
November 2000, but even if used to rate the veteran's 
disability, a noncompensable rating would be assigned.  
(Although it cannot be determined whether the December 1992 
examiner followed the protocol required for VA compensation 
purposes, even assuming that such protocol was followed, the 
results do not reveal a compensable level of hearing loss.)  
Thus, the evidence does not provide a basis for an effective 
date earlier than September 28, 2000, for a 30 percent rating 
for bilateral hearing loss.  

Therefore, in conclusion, while the veteran contends that the 
effective date for the grant of a 30 percent rating for 
bilateral hearing loss should be to the date of his original 
claim, April 25, 1960, the Board finds that there is no 
evidentiary basis for the assignment of an effective date 
prior to September 28, 2000 (as assigned by the RO in this 
case).  No evidence prior to this date shows that the 
veteran's hearing loss was compensable by VA standards.  As 
noted above, the governing legal authority is clear and 
specific, and VA is bound by it.  See 38 C.F.R. §§ 3.155, 
3.400.  Therefore, the claim for an effective date earlier 
than September 28, 2000, for a 30 percent rating for 
bilateral hearing loss must be denied.  


ORDER

An effective date earlier than September 28, 2000 for a 30 
percent rating for bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


